Citation Nr: 1112880	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture to the right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter is on appeal from a July 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In this case, a review of the procedural history is warranted.  The Veteran has been service connected for residuals of a fracture of the right elbow since a July 1979 RO decision with a noncompensable rating, effective September 10, 1977.  

In May 1997, the Veteran requested a reevaluation of this disability and, in a July 1997 decision, the RO increased his rating to 10 percent based on malunion of the ulna.  After appealing this decision, the Board remanded the issue for a new VA examination, which was performed in September 1999.  He was afforded another VA examination in September 2000.  Based on the results of this examination, the Board denied his claim in October 2002.  

The Veteran appealed the Board's October 2002 decision to the Court of Appeals for Veteran's Claims (Court).  In July 2003, the Court vacated the Board's decision and remanded the issue in order to provide sufficient notice, as is required under 38 C.F.R. § 3.159, and to afford the Veteran a new VA examination in order to specifically address specifically address the impact of pain, weakness and fatigueability on the elbow, as well as additional loss of motion during flare-ups.  As part of the remand, the Court specifically directed that the VA examination be performed during such a flare-up.  

In November 2003, the Board remanded the issue for a new VA examination in accordance with the Court's remand.  While this examination was performed in May 2004, the examiner was unable to report additional limitation due to pain, as the Veteran was not experiencing a flare-up at the time of the examination.  Based on this examination the Board again denied the claim in March 2005.  

In August 2006, the Court again vacated the Board's March 2005 examination on the basis that the May 2004 VA examination was not in accordance with the Board's November 2003 remand or the Court's July 2003 Order, see Stegall v. West, 11 Vet. App. 268 (1998), and again remanded the issue to the Board.  

Following the Court's remand of the issue, and another remand by the Board to the Appeals Management Center (AMC) in October 2006, the Veteran again underwent a VA examination in June 2007 and, pursuant to two more remands by the Board in January 2008 and February 2010, he was examined two more times in November 2009 and March 2010.  A Supplemental Statement of the Case was issued in February 2011, and the issue is now ready for disposition. 

The Veteran testified before the undersigned Veterans Law Judge in October 2007.  A transcript of the hearing is of record.


FINDING OF FACT

Even considering his complaints of pain, the Veteran's right elbow disability has not resulted in elbow ankylosis in favorable angle between 90 and 70 degrees, forearm flexion limited to 90 degrees, forearm extension limited to 75 degrees, limitation of extension to 100 degrees and extension to 45 degrees, marked cubitus varus or cubitus valgus deformity or with ununited fracture of the radial head, nonunion of the lower half of the ulna or the upper half of the radius, or limitation of supination or pronation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fracture to the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5205-5213 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the notice requirements under 38 C.F.R. § 3.159(b)(1) were not completely met until October 2007.  However, even though this notice letter was sent after the initial adjudication of the claim, this letter cures any such notice defect, so long as it is followed by a readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Here, after the October 2007 notice letter was sent, the claim was readjudicated, and a supplemental statement of the case was issued in February 2011.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, based on the above, the notice deficiencies do not affect the essential fairness of the adjudication and there is no prejudice to the Veteran.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  Moreover, VA has made a diligent attempt to acquire the Veteran's National Guard treatment records.  Although the National Guard responded that it did not have any treatment records in its possession, the Board is satisfied that all reasonable efforts have been made to obtain them.  In any event, the Board determines that the evidence already of record is more than sufficient to adjudicate the claim.  

Next, in October 2007, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2007 hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was covered regarding the nature of the Board's October 2006 remand instructions (T. at 3), and how his right elbow disability has affected his daily living (T. at 4-7).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for an increased rating for his right elbow.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, as was mentioned above, the claim on appeal has been the subject of five remands by the Board.  However, the Board is now satisfied that there has been substantial compliance with the requirements of these remands.  See Stegall, 11 Vet. App. at 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the primary cause of almost all of the Board's prior remands was the inability to afford the Veteran an adequate VA examination.  Specifically, in the June 1999, November 2003, January 2008 and February 2010 remands, the Board directed that the Veteran be afforded a VA examination during a time when he was experiencing a flare-up in his right elbow.  See 38 C.F.R. §§ 4.40 and 4.45.  Moreover, the Veteran was personally instructed, in a June 2008 letter, to report to a VA facility to be examined the next time he experienced a flare-up.  

Even though the Veteran underwent six VA examinations during the course of this appeal, it does not appear that any of them were conducted while the Veteran was experiencing flare-up type pain in his elbow.  The Board notes that, in addition to its own remands, the adequacy of the VA examination was the primary reason why the Court vacated the Board's October 2002 and March 2005 decisions.  See 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that VA is obligated to evaluate tinea pedis while in an active condition in order to fulfill the duty to assist).  However, the Board now determines that all reasonable efforts have been made to afford the Veteran an adequate examination, and there has been substantial compliance with its remand directive.  

As an initial matter, the Board first determines that the holding in Ardison is distinguishable in this case, and that the Court's more recent holding in Voerth v. West, 13 Vet. App. 117 (1999), is more applicable.  In Voerth, the Court stated that a new examination was warranted in Ardison, because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, the Court noted, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id. at 123.  In this case, the Veteran himself stated that his flare-ups lasted only one to two days at a time, thus rendering efforts to conduct a VA examination (on very short notice) impractical and of little probative value.  

The Board acknowledges that it is bound by the doctrine of the law of the case.  In re Sanford Fork & Tool Co., 160 U.S. 247, 255- 56 (1895).  However, an exception to the law of the case doctrine arises out of the fact that the law of the case, "must yield to an intervening change in controlling law between the date of the first and the subsequent consideration of the question."  Johnson v. Brown, 7 Vet. App. 25, 27 (1994).  See also Chisem v. Brown, 8 Vet. App. 374 (1995) (Where a case is addressed by an appellate court, remanded, then returned to the appellate court, "the law of the case" doctrine operates to preclude reconsideration of identical issues. The Federal Circuit recognizes three exceptions to the law of the case doctrine: (1) When the evidence at trial was substantially different from that in the former trial upon which the appellate court bases its decision; (2) when the controlling authority has since made a contrary decision of law; and (3) then the appellate decision was clearly erroneous.)  Here, as discussed, the Court's more recent holding Voerth appears to result in an intervening change in the applicable law and thus establishes a permissible exception to the "law of the case" doctrine.

In any event, regardless as to whether Voerth represents an intervening change in the applicable law, the Board is satisfied that the AMC took all necessary steps in an attempt to afford the Veteran this VA examination during flare-ups.  First, even though the Veteran received written notice in June 2008 that he could go to a VA Medical Center for a range of motion examination when experiencing a flare-up in his right elbow, he had actual knowledge of this fact at his hearing in October 2007.  Moreover, the Board points out that he could have known about this as early as the Board's remand in July 2003.  

However, despite this knowledge, the Veteran has never made himself available for such an examination.  In fact, the record does not indicate that he ever sought private or VA treatment for a flare-up, which could be used as pertinent examination findings.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Emphasis is again placed on the fact that the Veteran has been repeatedly advised that he could submit himself for examination/evaluation during a period of flare up, and that he has never done so.  Additionally, there is no evidence to suggest that he was ever turned away from a VA facility to conduct such an examination.  

The Board emphasizes that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran had at least four years to report to a VA medical facility for an examination and did not.  Therefore, given VA's efforts to provide the Veteran an examination under the appropriate set of conditions, the Board determines that there has been substantial compliance with this directive under Stegall, and that remanding this case for yet another VA examination would be an undue waste of resources.  
  
As to the VA examinations themselves, the Board determines that they are collectively adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4).  Specifically, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the examinations are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the impact of pain on his range of motion, and the statements of the appellant.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right elbow disability since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, the examinations, and most notably the most recent examination in March 2010, are considered adequate for rating purposes.  

In addition to the VA examinations, the Board is also satisfied that the AMC complied with all other directives in its various remands.  Specifically, in the November 2003 remand, the Board directed that the Veteran be provided VCAA compliant notice, and the October 2006 remand required that the Veteran be provided a new hearing before the Board.  Moreover, the January 2008 remand directed that an attempt be made to acquire the Veteran's National Guard treatment records.  

All of these requirements have been satisfied.  First, the Veteran was provided with VCAA compliant notice in May 2004 and, in October 2007, he was afforded a new hearing with the undersigned Veteran's Law Judge.  Next, a record request was sent to the South Carolina National Guard in June 2008.  Although the response received in July 2008 indicated that they were not in possession of such records, the Board is satisfied that all the AMC took all reasonable efforts to acquire these records

Finally, after every remand from the Board, the Veteran's claim was readjudicated, and a Supplemental Statement of the Case was sent on each occasion.  Therefore, the Board concludes that there was no Stegall violations with regard to these remand directives.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 10 percent for residuals of a fracture to the right elbow under 38 C.F.R. § 4.71a, DC 5211 (addressing ulnar impairment).  Significantly, the provisions of 38 C.F.R. § 4.71a provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69.  Because the Veteran in this case is right-hand dominant, his elbow fracture is on his major, or dominant, side.

Thus, in order to warrant a rating in excess of 10 percent, the evidence must show:
* elbow ankylosis in favorable angle between 90 and 70 degrees (40 percent under DC 5205); 
* limitation of motion characterized by forearm flexion limited to 90 degrees (20 percent under DC 5206); 
* limitation of motion characterized by forearm extension limited to 75 degrees (20 percent under DC 5207); 
* limitation of extension to 100 degrees and extension to 45 degrees (20 percent under DC 5208);
* joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius (20 percent under DC 5209);
* nonunion of the lower half of the ulna (20 percent under DC 5211); 
* nonunion of the upper half of the radius (20 percent under DC 5212); or
* limitation of supination or pronation, characterized by the hand fixed in the middle of the arc or in moderate pronation, or range of motion in pronation lost in the last quarter of the arc (20 percent under DC 5213).  

As was noted above, much of the relevant evidence is contained in the six VA examinations he has undergone for this claim.  Nevertheless, the Board determines that a rating in excess of 10 percent is not shown either by these examinations or by the other competent evidence.  

First, limitation of forearm flexion to 90 degrees, extension to 75 degrees, or a combined limitation of 100 degrees of flexion and 45 degrees of extension has not been shown.  Specifically, at his VA examination in September 1999, right elbow flexion was limited only to 160 degrees and his extension was 0 degrees.  While this particular examination did not note additional limitations due to pain, there were no observed flare-ups upon examination, and there was no observed weakened movement, excess fatigueability or incoordination.  

Next, at a VA examination in September 2000, the examiner observed an abnormal range of elbow motion, with 140 degrees of flexion and 20 degrees of extension.  While additional limitation of motion due to pain was not recorded, "very severe pain" was observed upon very light stroking of the elbow.  Additionally at an orthopedic evaluation in November 2000, 100 degrees of flexion and 10 degrees of extension were observed.  

In a May 2004 VA examination, significant tenderness was observed upon palpation to the medial epicondyle.  However, range of motion was largely unchanged from previous examinations, as he had a flexion of 130 degrees and an extension of 20 degrees.  Moreover, his ranges of motion did not change with repetitive testing.  Although the Veteran reported significant limitation during a flare-up, this was not observed at the time of the examination.  

At his VA examination in June 2007, the Veteran again stated that he experienced flare-ups with heavy use, which causes a significant increase in pain for the next 2 to 3 days, and decreased his mobility by as much as 50 percent.  Upon examination, tenderness was observed in the epicondyle and range of motion was limited to 10 degrees of extension and 120 degrees of flexion.  Pain was present only at each extreme end of his range of motion.  

In the November 2009 VA examination, the Veteran again reported weakness in the entire arm, however, he used no assistive devices or a sling.  Range of motion was limited to 25 degrees of extension by pain and flexion limited to 110 degrees, although pain was apparently not observed in flexion.  Finally, in his VA examination in March 2010, he stated that he is unable to drive with his right arm or do any repetitive activity.  However, range of motion was limited to 20 degrees of extension with pain and flexion was limited to 95 degrees.  

Therefore, based on these evaluations, despite the Veteran's complaints of limited motion and constant pain, limitation of forearm flexion to 90 degrees, extension to 75 degrees, or a combined limitation of 100 degrees of flexion and 45 degrees of extension has simply not been shown.  Moreover, while he has stated on various occasions that his range of motion is worse during a flare-up, he has never availed himself to be evaluated by a medical professional during any of these episodes despite them lasting multiple days.  Therefore, an increase rating based on limitation is not warranted.  

Similarly, there is also no basis for assigning a higher rating based on ankylosis.  Specifically, ankylosis was not observed on any occasion during the numerous VA examinations or during the various outpatient evaluations.  To the contrary, the Veteran consistently retained a measurable, albeit restricted, range of motion.  The most recent (March 2010) examination specifically noted that there was no evidence of ankylosis of the elbow.  Therefore, an increased rating based on ankylosis is also not for application.

Next, the evidence does not indicate marked cubitus varus or valgus deformity, ununited fracture of the radial head, or nonunion of either the ulna or radius.  Specifically, as was noted at the VA examination in September 1999, a July 1999 X-Ray did not show marked cubitus varus or valgus deformity.  Moreover, fracture of the radial head or malunion of the radius or ulna was also not indicated.  

Similarly, in X-rays from February 2003, May 2004 and June 2007, these deformities were not shown.  Specifically, in February 2003 there was no evidence of an ununited fracture of the radial head or malunion or nonunion of the radius or ulna.  The X-ray in May 2004 indicated that the Veteran's elbow had not significantly changed since February 2003.  Finally, the June 2007 X-ray observed normal configuration and alignment.  

Additionally, no cubital varus or valgus deformity was observed upon examination was observed at either of the two most recent VA examinations in November 2009 and March 2010.  Therefore, as the evidence does not indicate marked cubitus varus or valgus deformity, ununited fracture of the radial head, or nonunion of either the ulna or radius, an increased rating is not warranted on these bases.

Regarding limitation of pronation or supination, such limitation has not been shown in order to warrant an increased rating.  Specifically, in a December 1996 evaluation, pain limited pronation and supination by 20 percent, but this does not amount to limitation of pronation to the last quarter of the arc.  In fact, at his VA examinations in September 1999 and September 2000, both pronation and supination were 90 degrees.  Although there was pain in motion, it did not cause additional limitation.  

Additionally, pronation or supination was not substantially limited at his VA examination in May 2004 or June 2007.  In both instances, pronation was 80 degrees and supination was 85 degrees or greater.  At a VA examination in November 2009, the examiner noted that the Veteran experienced pain at 80 degrees of pronation and 60 degrees of supination.  Similar results were noted at the March 2010 VA examination.  Normal pronation and supination was noted to be from zero to 90 degrees.  However, these diminished ranges of pronation and supination do not constitute limitation to the last quarter of the arc of pronation.  Moreover, at no time was the Veteran's hand fixed in any orientation.  Therefore, an increased rating is not warranted on this basis.  

Next, 38 C.F.R. § 4.71a also states that, in all disabilities covered by DCs 5205-5213, impaired finger movements or muscle or nerve injuries are to be separately rated and combined with any rating under these diagnostic codes.  However, the Board has concluded that a separate rating for these associated disorders is not for application, as the Veteran has not displayed muscle or nerve injuries, nor has impaired finger movement been shown.  

Specifically, at the Veteran's September 1999 VA examination, sensory functioning and muscle strength were both normal.  Moreover, at a private evaluation that same month, deep tendon response and pulse was normal, and grip strength was only slightly diminished.  His muscle strength was more diminished at his September 2000 VA examination, but the examiner found these results inconsistent with his musculature.  Moreover, at a clinic evaluation in April 2003, strength was again normal.  Additionally, at VA examinations in May 2004, November 2009 and March 2010, his strength was consistently normal.

Similarly, the more recent VA examinations also indicate that there was no impairment of finger movement.  Specifically, at the Veteran's VA examination in November 2009, he was able to oppose this thumb with each of his fingers, and no atrophy was noted.  Moreover, at his VA examination in March 2010, he was again able to oppose his thumb with each of his fingers, and was also able to bring all of his fingers to the transverse crease of his right hand.  Accordingly, the Board concludes that muscle or nerve injuries or impaired finger movement has not been shown, and a separate rating is not for application.  

In considering the evidence, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right elbow disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  

First, the examiners in November 2009 and March 2010 (the most recent examinations) explicitly stated the amount of additional range of motion loss due to pain both in the initial examination and after repetitive motion.  Those limitations were contemplated in the current rating.  Further, although the Veteran has asserted that he experiences a greater loss in range of motion during flare-ups of this joint, he has never made himself available to have this joint examined while in a flare-up condition, despite the ample opportunity he was given to be examined during such an event.  

Moreover, despite the Veteran's complaints of consistent pain, it does not appear that it has unduly affected his daily activities such as chores, shopping, feeding, bathing, grooming and dressing.  Specifically, at his VA examination in June 2007, he indicated that he was able to accomplish all of his work tasks.  While he stated in November 2009 that he needed to drive with his left arm, and that he has occasional difficulty buttoning shirts, no other involvement with daily activity was noted.  Moreover, as will be discussed in greater detail below, the Veteran's assertions regarding his symptomatology are not deemed credible.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.

Consideration has been given to assertions made by the Veteran's representative that the March 2010 examination included findings that supported the assignment of a higher rating.  Specifically, she asserted that the examination noted that the Veteran had constant pain that resulted in him having to rely on his left arm for almost all activities.  She observed that the report included positive findings that the Veteran's right elbow disability restricted his ability to drive and hindered most of his activities of daily living.  However, with all due respect, the Board finds these arguments to be a mischaracterization of the examination report.  The examiner did not find or determine that the Veteran's right elbow disability resulted in these limitations.  Rather, the examiner was merely recording the Veteran's personal complaints.  The findings and impressions made by the examiner, as discussed, do not support the assertions/complaints made by the Veteran.

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability to his right elbow according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right elbow disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

As an additional matter, after reviewing the evidence in its entirety over the course of the appeal (reaching back almost 14 years since his claim was filed), the Board finds that the Veteran's assertions of impairment are of diminished credibility.  First, as was also pointed out by the VA examiner in November 2009, the Veteran received a number of treatment evaluations where he did not complain of significant elbow symptomatology at all.  For example, the examiner noted that there was no mention of elbow pain at his initial evaluation in September 2004, and the Board notes no complaints at subsequent evaluations from June 2006 to June 2007.  Moreover, a treatment note in May 2000 indicated that corrective surgery was planned to repair his right elbow.  However, because the Veteran failed to make his required pre-surgery appointments, this procedure was never done.  

Also, at the VA examination in September 2000, the examiner observed that the Veteran's complaints of pain in his right elbow were inconsistent with the objective findings.  Namely, measured muscle strength in the biceps and triceps was markedly diminished, despite the fact that he had "very good" musculature.  The Board also notes that, in December 2010 the Veteran was offered stronger pain medication for his complaints.  However, despite his purported long-standing complaints of severe pain (although primarily at the VA examinations only), he declined this opportunity.  Coupled with his personal testimony, which the undersigned found to be exaggerated and contrived, the Board assigns no probative value to the Veteran's assertion of experiencing severe limitation of motion of the right elbow during flare-ups and restriction in his ability to accomplish his activities of daily living. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Therefore, the Board has considered the Veteran's assertions of pain and finds them of diminished credibility when compared to assertions made to other treating physicians.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to the Veteran's right shoulder disability were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, application of the relevant laws and regulations were afforded to the Veteran through the assignment of a separate rating for his right shoulder disability under 38 U.S.C.A. § 1114(k).  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right shoulder disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He most recently reported that he works as a wood yard supervisor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for residuals of a fracture to the right elbow is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


